Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-16-2009

In Re: Hydrogen
Precedential or Non-Precedential: Precedential

Docket No. 07-1689




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"In Re: Hydrogen " (2009). 2009 Decisions. Paper 1958.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1958


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 07-1689




            IN RE: HYDROGEN PEROXIDE ANTITRUST LITIGATION

                                             Arkema Inc., Arkema France S.A.,
                                             FMC Corp., Kemira Chemicals
                                             Canada, Inc., Kemira OYJ,
                                                                  Appellants




                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                         D.C. Civil Action No. 05-cv-0666
                                and MDL No. 1682
                            (Honorable Stewart Dalzell)


                               Argued April 17, 2008

        Before: SCIRICA, Chief Judge, AMBRO and FISHER, Circuit Judges.

                         ORDER AMENDING OPINION

        IT IS HEREBY ORDERED that the precedential opinion in the above-captioned
case, filed December 30, 2008, be amended as follows:

      Page 2: Insert the names
                    JOSEPH A. TATE, ESQUIRE
                    CHRISTINE C. LEVIN, ESQUIRE
              after MICHAEL I. FRANKEL, ESQUIRE and before Dechert LLP
      Page 54, lines 6 through 8, which read:
              requirements is essential. Newton, 259 F.3d at 167 (quoting
              Falcon, 457 U.S. at 160) Falcon, 457 U.S. at 160; Newton,
              259 F.3d at 167. Applying a presumption of impact based
              solely on
      shall read:
              requirements is essential. Newton, 259 F.3d at 167 (quoting
              Falcon, 457 U.S. at 160). Applying a presumption of impact
              based solely on

                                               BY THE COURT,


                                               /s/ Anthony J. Scirica
                                               Chief Judge

DATED: January 16, 2009
CMD/cc: All Counsel of Record




                                           2